Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5421475 to Nelson (475).
Regarding claims 1 and 14, 475 teaches a gas-fueled water heater, the gas-fueled water heater having a tank for storage of water for heating and a combustion chamber adjacent to the tank, the combustion chamber containing a gas burner to heat the water in the tank (Col. 1 lines 26-47 and Col. 12 line 66 – Col. 13 line 34), the method comprising: providing a compressed foam barrier circumferentially around the tank (60, Figures 27-30, Col. 11 lines 23-41 disclose 60 being made of foam); positioning a covering around the tank from a top end to a bottom end (shown in Figure 28), the covering extending over the compressed foam barrier (shown in Figurers 28 and 29); decompressing the compressed foam barrier such that an outer diameter of the compressed foam barrier expands up to and seals against the covering so as to separate an internal volume defined between an outer surface of the tank and the covering into a first section and a second section (result shown in at least Figures 10 and 21); and, injecting a foam material into the first section of the internal volume so as to provide a foam barrier around at least a portion of an outer surface of the tank (throughout the specification, Col. 12 lines 55-58), wherein the foam barrier prevents the foam material from entering the second section of the internal volume (shown in at least Figures 10 and 21 and Col. 12 lines 21-54).
Regarding claims 2 and 15, 475 teaches wherein the compressed foam barrier is constructed of a foam body that is compressed, at least in part, via a strap member (91, Figure 30).
Regarding claim 3, 475 teaches wherein further comprising tightening the strap member after positioning the compressed foam barrier circumferentially around the tank (Col. 14 lines 13-55).
Regarding claims 4 and 17, 475 teaches wherein the foam body defines a length extending between a first end and an opposing, second end, wherein providing the compressed foam barrier circumferentially around the tank further comprises: wrapping the foam body around the tank at an intermediate position located above the combustion chamber; and securing the first and second ends together (Col. 11 lines 23-41).
Regarding claims 6 and 17, 475 teaches wherein securing the first and second ends together further comprises: arranging the first and second ends together such that the first and second ends abut against each other; and providing an adhesive between the abutting first and second ends (Col. 11 lines 23-41).
Regarding claim 7, 475 teaches wherein the foam body defines a continuous annular shape, wherein providing the compressed foam barrier circumferentially around the tank further comprises sliding the foam body from the top end of the tank to an intermediate position on the tank above the combustion chamber (Figure 20 shows a continuous annular shape and Col. 11 lines 23-41 disclose sliding over the interior tank).
Regarding claim 8, 475 teaches wherein positioning the covering around the tank from the top end to the bottom end further comprises sliding the covering around the tank from the top end to the bottom end (shown in Figure 28).
Regarding claims 11 and 19, 475 teaches further comprising at least one flange on an outer surface of the tank and positioning the compressed foam barrier circumferentially around the tank atop the flange (68, Figures 21 and 22).
Regarding claim 13, 475 teaches wherein the foam material is injected as a flowable liquid foam that forms the foam barrier upon drying (at least Col. 5 lines 25-36).
Regarding claim 16, 475 teaches wherein the strap member is adjustable (Figure 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4372028 to Nelson (Nelson) in view of 475.
Regarding claims 1 and 14, Nelson teaches a gas-fueled water heater, the gas-fueled water heater having a tank (12, Figures 1-4) for storage of water for heating and a combustion chamber adjacent to the tank (18, Figures 1-4), the combustion chamber containing a gas burner to heat the water in the tank (Col. 5 lines 1-13 discloses a gas burner), the method comprising: providing a compressed foam barrier circumferentially around the tank (28, Figures 1-4, Col. 5 lines 14-43 disclose foam); positioning a covering around the tank (14, Figure 1-4), the covering extending over the compressed foam barrier (shown in Figures 1-4); decompressing the compressed foam barrier such that an outer diameter of the compressed foam barrier expands up to and seals against the covering so as to separate an internal volume defined between an outer surface of the tank and the covering into a first section and a second section (Figure 4, Col. 5 line 60 – Col. 6 line 51); and, injecting a foam material into the first section of the internal volume so as to provide a foam barrier around at least a portion of an outer surface of the tank, wherein the foam barrier prevents the foam material from entering the second section of the internal volume (shown in Figure 4, Col. 5 line 60 – Col. 6 line 51). 
Nelson is silent on positioning a covering around the tank from a top end to a bottom end. 
475 teaches positioning a covering around the tank from a top end to a bottom end (shown in Figure 28). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nelson with the teachings of 475 to provide positioning a covering around the tank from a top end to a bottom end. Doing so would provide one of the two means of positioning the covering (either from above or below) and would be combining known prior art processes to achieve a predictable result.
Regarding claim 8, Nelson teaches wherein positioning the covering around the tank from the top end to the bottom end further comprises sliding the covering around the tank from the top end to the bottom end (Col. 5 line 60 – Col. 6 line 51 discloses positioning the shell 14 over the tank which involves sliding).
Regarding claims 10 and 15, Nelson teaches wherein the compressed foam barrier is constructed of a foam body compressed within a vacuum bag, wherein decompressing the compressed foam barrier further comprises releasing pressure within the vacuum bag so as to allow the foam body to expand (Col. 5 line 60 – Col. 6 line 51, Figure 4 disclose decompression and Col. 5 lines 14-43 disclose foam).
Regarding claim 13, Nelson teaches wherein the foam material is injected as a flowable liquid foam that forms the foam barrier upon drying (abstract, Col. 1 lines 27-35).

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 475 in view of U.S. Patent 4958620 to Nelson (620).
Regarding claims 12 and 20, 475 is silent on further comprising securing an insulation blanket to the strap member such that positioning of the compressed foam barrier circumferentially around the tank also positions the insulation blanket around the combustion chamber.
620 teaches comprising securing an insulation blanket to the strap member such that positioning of the compressed foam barrier circumferentially around the tank also positions the insulation blanket around the combustion chamber (131 and/or 24, Figure 10). It would have been obvious to one of ordinary skill in the art to have modified the teachings of 475 with the teachings of 620 to provide comprising securing an insulation blanket to the strap member such that positioning of the compressed foam barrier circumferentially around the tank also positions the insulation blanket around the combustion chamber. Doing so would provide insulation to the lower part of the tank and provide an alternate means of installation.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 475 in view of AT516037 (037).
Regarding claims 5 and 18, 475 teaches wherein securing the first and second ends together further comprises securing interlocking components of the first and ends together.
037 teaches wherein securing the first and second ends together further comprises securing interlocking components of the first and ends together (interlocking elements shown in Figure 1 as a means of attachment). It would have been obvious to one of ordinary skill in the art to have modified the teachings of 475 with the teachings of 037 to provide wherein securing the first and second ends together further comprises securing interlocking components of the first and ends together. Doing so would provide an alternate means of attachment requiring no additional materials.

Allowable Subject Matter
Claim 9 is allowed. The prior art does not provide a reasonable combination to teach cutting or a quick release bond on the strap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762